UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard STAR ® Fund Semiannual Report April 30, 2011 > For the six months ended April 30, 2011, Vanguard STAR Fund returned 10.28%. > The funds return was slightly ahead of that of its composite benchmark index and slightly behind the average return of a composite of peer-group funds. > Each of STARs 11 underlying funds posted positive returns, with stocks outperforming bonds and U.S. stocks outperforming international equities. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 8 About Your Funds Expenses. 15 Trustees Approve Advisory Arrangement. 17 Glossary. 18 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard STAR Fund 10.28% STAR Composite Index 10.00 STAR Composite Average 10.77 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, and 12.5% Citigroup Three-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. MSCI international benchmark returns are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1-5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. Your Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard STAR Fund $18.76 $20.35 $0.268 $0.048 1 Chairmans Letter Dear Shareholder, Vanguard STAR Fund returned 10.28% for the six months ended April 30, 2011. Each of the underlying Vanguard funds that make up the STAR Fund made a positive contribution to STARs overall performance. The funds return was slightly higher than the 10.00% return of its benchmark index but lagged the 10.77% average return of peer-group funds. (These yardsticks are composites weighted to approximate STARs asset allocation.) As a fund of funds, STAR invests in 11 actively managed Vanguard funds that encompass a wide range of investing styles and market capitalizations. The eight underlying funds provide exposure to both growth and value stocks in the domestic and international stock markets, while three fixed income funds provide meaningful exposure to the U.S. bond market. Strong returns around the globe The headlines were dominated by political upheaval, natural and nuclear disaster, and economic distress, but global stock markets produced outstanding returns for the six months ended April 30. The broad U.S. stock market returned more than 17%. Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong and the pace of new job creation bounced back from extremely depressed levels. 2 For U.S.-based investors, international stock markets produced a lower but still robust six-month return of 12.44% in U.S. dollars. Almost half of this return reflected exchange-rate gains produced largely by strength in the euro and currencies in emerging economies. As the economy found its footing, rates edged higher Rising longer-term interest rates put pressure on bond prices, which led to modest bond market returns for the six-month period. The broad taxable U.S. bond market returned about 0%. The broad municipal market returned 1.68%. The rise in rates reflected both confidence that the economic recovery would prove self-sustaining and thus nudge rates higher, and concern that higher rates would be necessary to provide some protection from inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of inflation-protected and nominal U.S. Treasury bonds. The return on short-term money market instruments such as the 3-month U.S. Treasury bill remained near 0%, consistent with the Federal Reserve Boards target for short-term rates. Stock investments powered the STAR Funds return U.S. and international stocks rose substantially during the six months ended April 30, and Vanguard STAR Funds equity funds made the most of this propitious climate, posting double-digit gains. The equity funds represented about two-thirds Market Barometer Total Returns Periods Ended April 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -1.68 2.20 4.52 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.02 CPI Consumer Price Index 2.83% 3.16% 2.22% 3 of STARs assets during the period. STARs balanced investment approach also includes bonds, both for the income they produce and for their potential to dampen a portfolios volatility. Among STARs domestic equity funds, returns ranged from about 15% for Vanguard PRIMECAP Fund, which focuses on large- and mid-capitalization stocks with above-average growth potential, to almost 25% for Vanguard Explorer  Fund, which was powered by its selections of small-company growth stocks in information technology and health care. The fund advisors selections of information technology and financial stocks also played a big role in the returns posted by STARs two value-oriented funds, Windsor  (about 18%) and Windsor II (about 17%). Approximately 20% of STARs assets were invested in two international stock funds, split about evenly between Vanguard International Value Fund and Vanguard International Growth Fund. These funds returned about 10% and about 14%, respectively. On the fixed income side, STAR saw its bond funds earn positive, if lackluster, returns, reflecting the periods difficult bond market. Vanguard Short-Term Investment-Grade Bond Fund returned 0.79%, a bit better than the broad bond markets flat return, while Vanguard Long-Term Investment-Grade Bond Fund returned 1.00%. In between, in terms of average maturity, Vanguard GNMA Fund, which invests in mortgage-backed securities, posted a return of 1.27%. Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average STAR Fund 0.34% 1.20% The acquired fund fees and expensesdrawn from the prospectus dated February 28, 2011represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the acquired funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2011, the annualized acquired fund fees and expenses were 0.35%. The peer group is the STAR Composite Average, derived by weighting the average expense ratios of the following mutual fund groups: general equity funds (43.75%), fixed income funds (25%), 15 year investment-grade funds (12.5%), and international funds (18.75%). Average expense ratios for these groups are derived from data provided by Lipper Inc. and capture information through year-end 2010. 4 Focus on future goals, not the current market For some time now, the stock marketin the United States and abroadhas been recovering from the turmoil created by the financial crisis. Its performance over the last six months has been impressive. Of course, we cant be sure what the future holds, but we know that the market will continue to experience ups and downs. The best way to tune out the distractions caused by these unpredictable but inevitable fluctuations is to focus on the drivers of long-term investment success that are within your control. Maintain an allocation to stock, bond, and money market funds consistent with your goals and tolerance for market gyrations; pay attention to costs; and strive to make contributions to your investment program that are commensurate with your eventual needs. Vanguard STAR Fund, with its 11 underlying funds managed by time-tested advisors, and its broad diversification both among and between asset classes, can play an important role in a well-balanced portfolio that may help you reach your goals. And the funds low expenses will enable you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 11, 2011 Underlying Funds: Allocations and Returns Six Months Ended April 30, 2011 Percentage of Vanguard Fund STAR Fund Assets Total Returns Vanguard Windsor II Fund Investor Shares 14.3% 16.90% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.4 1.00 Vanguard GNMA Fund Investor Shares 12.3 1.27 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.2 0.79 Vanguard International Growth Fund Investor Shares 9.5 13.63 Vanguard International Value Fund 9.5 10.39 Vanguard Windsor Fund Investor Shares 7.7 17.56 Vanguard Morgan Growth Fund Investor Shares 6.1 17.71 Vanguard PRIMECAP Fund Investor Shares 6.1 15.20 Vanguard U.S. Growth Fund Investor Shares 6.1 17.18 Vanguard Explorer Fund Investor Shares 3.8 24.78 Combined 100.0% 10.28% 5 STAR Fund Fund Profile As of April 30, 2011 Total Fund Characteristics Ticker Symbol VGSTX 30-Day SEC Yield 2.18% Acquired Fund Fees and Expenses 1 0.34% Allocation to Underlying Vanguard Funds Vanguard Windsor II Fund Investor Shares 14.3% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.4 Vanguard GNMA Fund Investor Shares 12.3 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.2 Vanguard International Growth Fund Investor Shares 9.5 Vanguard International Value Fund 9.5 Vanguard Windsor Fund Investor Shares 7.7 Vanguard Morgan Growth Fund Investor Shares 6.1 Vanguard PRIMECAP Fund Investor Shares 6.1 Vanguard U.S. Growth Fund Investor Shares 6.1 Vanguard Explorer Fund Investor Shares 3.8 Total Fund Volatility Measures DJ STAR U.S. Total Composite Market Index Index R-Squared 0.99 0.96 Beta 1.03 0.68 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figuredrawn from the prospectus dated February 28, 2011represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the acquired funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2011, the annualized acquired fund fees and expenses were 0.35%. 6 STAR Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, and 12.5% Citigroup Three-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1-5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. MSCI international benchmark returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Note: For 2011, performance data reflect the six months ended April 30, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total STAR Fund 3/29/1985 11.49% 4.48% 2.92% 2.93% 5.85% See Financial Highlights for dividend and capital gains information. 7 STAR Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (44.1%) Vanguard Windsor II Fund Investor Shares 75,076,285 2,118,653 Vanguard Windsor Fund Investor Shares 77,938,298 1,144,134 Vanguard Morgan Growth Fund Investor Shares 46,041,521 908,860 Vanguard PRIMECAP Fund Investor Shares 12,686,372 908,725 Vanguard U.S. Growth Fund Investor Shares 45,359,674 907,193 Vanguard Explorer Fund Investor Shares 6,902,134 567,839 6,555,404 International Stock Funds (19.0%) Vanguard International Growth Fund Investor Shares 66,948,507 1,417,300 Vanguard International Value Fund 41,055,321 1,416,408 2,833,708 Bond Funds (24.7%) Vanguard Long-Term Investment-Grade Fund Investor Shares 195,739,238 1,845,821 Vanguard GNMA Fund Investor Shares 168,499,148 1,826,531 3,672,352 Short-Term Bond Fund (12.2%) Vanguard Short-Term Investment-Grade Fund Investor Shares 167,998,725 1,811,026 Total Investment Companies (Cost $11,148,750) Other Assets and Liabilities (0.0%) Other Assets 26,532 Liabilities (25,378) 1,154 Net Assets (100%) Applicable to 730,881,685 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 8 STAR Fund At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 11,457,115 Undistributed Net Investment Income 69,266 Accumulated Net Realized Losses (376,477) Unrealized Appreciation (Depreciation) 3,723,740 Net Assets See Note A in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 9 STAR Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Income Distributions Received 193,249 Net Investment IncomeNote B Realized Net Gain (Loss) Capital Gain Distributions Received 52,018 Investment Securities Sold 27,872 Realized Net Gain (Loss) 79,890 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 10 STAR Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 193,249 308,798 Realized Net Gain (Loss) 79,890 (107,695) Change in Unrealized Appreciation (Depreciation) 1,110,412 1,411,009 Net Increase (Decrease) in Net Assets Resulting from Operations 1,383,551 1,612,112 Distributions Net Investment Income (192,491) (308,874) Realized Capital Gain 1 (34,477) (7,840) Total Distributions (226,968) (316,714) Capital Share Transactions Issued 767,479 1,228,007 Issued in Lieu of Cash Distributions 218,668 305,898 Redeemed (789,697) (1,384,905) Net Increase (Decrease) from Capital Share Transactions 196,450 149,000 Total Increase (Decrease) 1,353,033 1,444,398 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2011 and 2010 short-term gain distributions totaling $34,477,000 and $7,840,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed net investment income of $69,266,000 and $68,508,000. See accompanying Notes, which are an integral part of the Financial Statements. 11 STAR Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .268 .429 .516 .600 .626 .533 Capital Gain Distributions Received .072 .024 .142 .967 .669 .378 Net Realized and Unrealized Gain (Loss) on Investments 1.566 1.788 2.150 (7.578) 1.392 1.554 Total from Investment Operations 1.906 2.241 2.808 (6.011) 2.687 2.465 Distributions Dividends from Net Investment Income (.268) (.430) (.552) (.634) (.600) (.510) Distributions from Realized Capital Gains (.048) (.011) (.626) (.825) (.327) (.055) Total Distributions (.316) (.441) (1.178) (1.459) (.927) (.565) Net Asset Value, End of Period Total Return 1 10.28% 13.42% 19.74% -27.94% 13.14% 13.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,874 $13,521 $12,076 $10,428 $15,210 $13,522 Ratio of Total Expenses to Average Net Assets       Acquired Fund Fees and Expenses 0.35% 0.34% 0.37% 0.32% 0.32% 0.35% Ratio of Net Investment Income to Average Net Assets 2.10% 2.40% 3.35% 3.00% 2.85% 2.64% Portfolio Turnover Rate 12% 22% 21% 24% 8% 9% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 12 STAR Fund Notes to Financial Statements Vanguard STAR Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds. The fund invests 60% to 70% of its net assets in stock funds (predominantly large-capitalization U.S. stock funds), 20% to 30% in intermediate- to long-term bond funds, and 10% to 20% in a short-term bond fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the funds expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended April 30, 2011, were borne by the funds in which the fund invests. The funds trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
